                                         Case 3:16-cv-01231-WHO Document 197 Filed 10/18/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RON CARTER, et al.,                            Case No. 16-cv-01231-WHO
                                                       Plaintiffs,
                                   8
                                                                                        JUDGMENT
                                                v.
                                   9

                                  10     XPO LOGISTICS, INC,
                                                       Defendant.
                                  11

                                  12          Judgment is hereby entered in accordance with the Court’s October 17, 2019 Order
Northern District of California
 United States District Court




                                  13   Granting Motion for Final Approval and Motion for Attorney Fees and Costs.

                                  14

                                  15          IT IS SO ORDERED.

                                  16   Dated: October 18, 2019

                                  17

                                  18
                                                                                                William H. Orrick
                                  19                                                            United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
